5 N.Y.3d 821 (2005)
DEBRA GUZOV, Appellant,
v.
MANOR LODGE HOLDING CORP., Respondent, et al., Defendants.
Court of Appeals of the State of New York.
Submitted June 27, 2005.
Decided September 20, 2005.
Motion, insofar as it seeks leave to appeal from the Appellate Division order dismissing the complaint against Manor Lodge Holding Corp., dismissed as untimely (see CPLR 5513 [b]; Eaton v State of New York, 76 NY2d 824 [1990]); motion, insofar as it seeks leave to appeal from the Appellate Division order denying reargument and renewal, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution.